Citation Nr: 1243932	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a lumbar and cervical spine disability.

4.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to May 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In March 2012, the Board reopened the claims of service connection for cervical and lumbar spine, bilateral hip, and bilateral knee disabilities and remanded these claims, and that of service connection for a right ankle disability for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the action ordered in the previous remand has not been completed, and is necessary for a proper adjudication of these matters, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The March 2012 Board remand instructed that the Veteran be examined by an orthopedist to secure medical nexus opinions and reconcile conflicting opinions regarding the Veteran's claims.  In July 2012 the Veteran underwent a VA Joints examination and provided a history of experiencing lumbar and cervical spine, bilateral hip and knee, and right ankle pain ever since his military service as a paratrooper.  He also reported he injured his right hip prior to service and during service in a 1958 parachute jump (and the March 2012 Board remand noted that the Veteran's service treatment records (STRs) showed a right knee injury prior to enlistment).  [The Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include pain).]  The examiner noted that there was no documentation of back, hip, knee or right ankle injuries in service.  Following a physical examination, the diagnoses were lumbar degenerative joint disease (DJD) with spinal stenosis, cervical DJD, right hip DJD, and right ankle multiple tendon rupture.  Although the examiner listed no diagnosis for a left hip or knee disabilities, the examination report notes X-ray findings of left hip and bilateral knee arthritis.  

The Board finds the July 2012 VA examination to be inadequate for several reasons.  The opinions provided (except for that pertaining to the right ankle) note that there is no injury in service that is documented and attribute the Veteran's "multijoint degenerative joint disease" to "age-related arthritis."  The examiner gives no further explanation of rationale for the opinions.  Without further explanation such opinion is conclusory; it does not acknowledge the Veteran's accounts of parachute jump related repeat trauma to the various joints, and does not discuss the cumulative effect of multiple jumps on the development of degenerative changes in the joints.  As to the right knee, the examiner provides no opinion as to whether any pre-enlistment injury was aggravated during service (as was requested in the March 2012 Board remand).  Further, the examination report is inconsistent as to the left hip and bilateral knee claims because it lists no diagnosis for such joints (while noting that diagnostic studies show degenerative changes).  [The Board also notes that the medical qualifications of the examiner are not given, and that the examiner's level of expertise is not evident from the record.] 

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with citation to supporting factual data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without an explanation of rationale is inadequate.  Notably, the examiner also did not address the opinions by Dr. A.A. supporting the Veteran's claim.  Consequently, a remand to secure adequate medical nexus opinions in these matters is necessary.

Furthermore, in an April 2012 statement, the Veteran identifies additional treatment records pertinent to his claims.  Although the RO has obtained some of the treatment records identified, records from El Paso VA Medical Center (VAMC) from 2003 to the present have not been associated with the Veteran's claims file and are not currently found in his Virtual VA file.  The April 2012 letter from the Veteran also notes that he was enclosing two CDs (one from Dr. A.A. and one from WBAMC (William Beaumont Army Medical Center)) which he requested be returned to him after they were copied.  The records on those CDs are not available for review.  [A July 2012 response from WBAMC notes "no records" and the November 2012 supplemental statement of the case (SSOC) notes that a negative response was received.  This response and notation must be reconciled with the Veteran's April 2012 letter/statement indicating that he is submitting WBAMC records on a CD]  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete updated (since August 2003) clinical records of any treatment the Veteran has received for the disabilities at issue at the El Paso VAMC.  The RO should also ascertain what became of the CDs the Veteran submitted containing  records from Dr. A.A. and from WBAMC. If the records on the CDs cannot be located, the Veteran should be asked to resubmit records. 

2.  The RO should then arrange for the Veteran to be examined by an orthopedist who has had some experience in the treatment of parachute jump trauma-related disabilities (the medical qualifications of the examiner must be identified in the report) to determine the nature and likely etiology of his cervical and lumbar spine, bilateral hip, bilateral knee and right ankle disabilities.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide opinions responding to the following: 

(a)  Please identify (by medical diagnosis) each current lumbar and cervical spine, bilateral hip, bilateral knee and right ankle disability entity found.

(b)  (i) For each disability entity diagnosed, please provide an opinion as to whether it is at least as likely as not (a 50 % or better probability) that such is  related to the Veteran's service, to include as due to multiple parachute jumps therein. 

(ii) If a right knee or right ankle disability is determined to have been incurred in service, is any hip disability diagnosed caused or aggravated by such right knee or right ankle disability (as alleged by the Veteran at the February 2012 videoconference hearing). 

The explanation of rationale for these opinions should specifically address the Veteran's reports of ongoing back, hip, knee and right ankle pain since service.  It must also include some discussion (with reference to medical literature) of the impact, if any, of multiple parachute jumps on the subsequent development of degenerative changes in weight-bearing joints.

(c)  As to any right knee disability entity diagnosed which is determined to not have been incurred in service, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such a disability pre-existed the Veteran's active duty service?  If so, please identify such evidence. 

(d)  If it is determined that there is factual evidence rendering it undebatable that a right knee disability pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  The explanation should include comment on the opinions in support of the Veteran's claim by Dr. A.A., with explanation of rationale for agreement or disagreement with those opinions.

3.  The RO should then re-adjudicate these claims (including regarding the right knee -which was not encompassed by the November 2012 SSOC).  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

